        Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 1 of 13




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION
INSTANT ONE MEDIA, INC.,
    Plaintiff,                 Civil Action Number
           v.
EZFAUXDECOR, LLC, et al.,      1:19-cv-00540-WMR
    Defendants.

                PLAINTIFF'S REPLY BRIEF ON
PLAINTIFF'S MOTION FOR SANCTIONS AGAINST DEFENDANTS FOR
  DELIBERATE AND ONGOING SPOLIATION OF TRIAL EVIDENCE
        COMES NOW Plaintiff, Instant One Media, Inc. ("IOM"), and files
Plaintiff's Reply Brief ("Reply") on Plaintiff's Motion for Sanctions Against
Defendants for Deliberate and Ongoing Spoliation of Trial Evidence ("Motion")
showing the Court as follows:

I.      INTRODUCTION
        Defendants misrepresent that IOM "insist[s] that the infringement continue
unchanged."1 To the contrary, IOM insisted that Defendants "remove completely
all of the products that are sold under the violative URLs."2 The current spoliation
problem arises because Defendants' product listings have increased (e.g., more than
five-fold)3 without any preservation or documentation of those changes.
        At bottom, Defendants have: (a) increased their listings under URLs with

1
     Defendants' Response to Motion for Sanctions ("Response"), Doc. 109,
     2020-Sep-02, at p. 1.
2
     Exh. B to Plaintiff's Motion for Sanctions Against Defendants for Deliberate
     and Ongoing Spoliation of Trial Evidence ("Motion"), Doc. 106-2, p. 1.
3
     For example, from five (5) products (see, Doc. 106-3) to twenty-five (25)
     products (see, Doc. 106-4).

                                          1
         Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 2 of 13




"Instant Granite" and "Instant Stainless"; but (b) failed to document the changes.
         Defendants' deliberate spoliation of evidence requires the harshest sanctions.

II.      CORRECTIONS TO DEFENDANTS' MISREPRESENTED FACTS
         Defendants misrepresent several facts in their Response.
         First, Defendants allege that IOM "insist[s] that the infringement continue
unchanged."4 This is false. IOM insisted that Defendants discontinue their

ongoing infringement. Quoting directly from IOM's email message to Defendants:

               [W]e are asking that your clients remove completely all
               of the products that are sold under the violative URLs. In
               other words, have your clients sell products under a
               different URL without "Instant Granite" or "Instant
               Stainless"; not under the URLs that clearly show "Instant
               Granite" or "Instant Stainless."5
To be clear, the spoliation problem arises because Defendants have increased their
listings on the URLs; not because Defendants removed (or de-listed) all of their

product listings.6 Because of Defendants' increased product listings, IOM
demanded that Defendants preserve the evidence of those changes.7
4
      Response, Doc. 109, at p. 1 (emphasis supplied).
5
      Exh. B to Motion, Doc. 106-2, p. 1 (emphasis supplied).
6
      Id. ("It would not be problematic if there were no commercial products under
      those URLs (meaning, if there were zero (0) products listed under those
      URLs)"; "If there was no product currently listed under any of these violative
      URLs, then our PDF exhibits would be sufficient to show the sites as they were
      preserved on 2020-APR-15. However, because the Trial Exhibits continue to
      change and because Plaintiff has no control over those changes (insofar as they
      are controlled from Defendants' accounts), it is Defendants' duty to preserve the
      changes that Defendants have made (and continue to make) to that evidence").
7
      Id. ("It is clear from these changes that your clients are able to stop their
      ongoing violations; they are simply not willing to stop . . . [w]e ask that

                                            2
        Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 3 of 13




        Second, Defendants assert that the URLs have changed and that IOM
complains about the changes to the URLs.8 This is false. The URLs themselves

have not changed; instead, Defendants' products listed under those URLs have
changed.
        As shown clearly from the Exhibits:

        (a)   the URL from 2020-Apr-16 (date of the Trial Exhibit) is:
              https://www.ebay.com/str/EzFauxDecor/Instant-
              Stainless-Film-/_i.html?_storecat=17;9

        (b)   the URL from 2020-Aug-27 (four (4) months later) is:
              https://www.ebay.com/str/EzFauxDecor/Instant-
              Stainless-Film-/_i.html?_storecat=17.10
The two (2) URLs are identical. Clearly, IOM never complained (nor could have
complained) about the URLs standing alone.11 IOM's complaint is (and always has
been) about Defendants' products listings in conjunction with the URLs.

        Third, Defendants insist that the now-destroyed evidence was "freely
available to Plaintiff from the internet."12 This is false. The now-destroyed

     Defendants . . . describe all of their efforts to preserve the now-altered
     evidence").
8
     Response, Doc. 109, at pp. 1 ("Because these URLs have changed over time"),
     3 ("Notwithstanding the fact that these URLs may be changing"), and 4
     (alleging that IOM "even attached examples of the claimed changing URLs to
     its motion").
9
     Exh. C to Motion, Doc. 106-3.
10
     Exh. D to Motion, Doc. 106-4.
11
     For clarity, IOM's position is that Defendants fully controlled the creation of the
     URLs and, more specifically, that Defendants fully controlled whether or not
     "Instant Granite" or "Instant Stainless" appeared in those URLs.
12
     Response, Doc. 109, at p. 4.

                                            3
           Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 4 of 13




evidence includes Defendants' product listings and how precisely those product
listings changed (e.g., when, how, etc.). The product listings are changed by

Defendants (not by eBay or by Amazon). To be clear, IOM cannot know the
extent of how or when Defendants have changed (or continue to change) their
product listings. IOM also has no access to Defendants' accounts to audit how or
when those product listings changed (or continue to change). Succinctly stated, the
now-destroyed evidence is not now (nor has been before) "freely available to
Plaintiff from the internet."13
           With Defendants' misrepresentations addressed, IOM now turn to
Defendants' arguments.

III.       ARGUMENT

           A.    Defendants Misunderstand the Importance of the Now-Destroyed
                 Evidence
           Defendants appear to misunderstand: (1) what they destroyed; and (2) why
that now-destroyed evidence is crucial. Because of the importance of the now-
destroyed evidence, IOM first describes what precisely has been destroyed and,
second, explains why that now-destroyed evidence is crucial.

                 1.    The Now-Destroyed Evidence Includes Product Listings on the
                       Pages That Appear Under the Identified URLs, Including When
                       and How Precisely Those Pages Have Changed
           The evidence that Defendants destroyed is not the URL standing alone.
Rather, the now-destroyed evidence includes: (a) product listings that appeared

13
     Id.

                                            4
         Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 5 of 13




under the URLs (e.g., product listings, descriptions of the listed products, etc.);
(b) a record of how precisely those product listings were changed (e.g., de-listed or

removed, modified, re-listed, etc.); and (c) when precisely those product listings
were changed (e.g., on the same date as when the listings changed on the URLs).

                2.   The Now-Destroyed Evidence Was Crucial to Show What
                     Defendants Did or Did Not Control
        The now-destroyed evidence was crucial to show what Defendants did (or

did not) control, which (according to Defendants) "is an issue for the jury."14
        For example, if listings disappeared under the URLs in response to de-listing
of products by Defendants, then the evidence would have shown to a jury that

Defendants directly controlled the removal of content from the URLs. The jury no
longer has the ability to consider that evidence because it has been destroyed.
        Similarly, if listings under the URLs changed in response to Defendants

modifying their product descriptions, then the evidence would have shown to the
jury that Defendants had direct control over changes to the contents under the
URLs. Again, the jury no longer has the ability to consider that crucial evidence.

        Likewise, if listings appeared under various URLs when Defendants created
or re-listed product offerings, then the evidence would have shown to the jury that
Defendants had direct control in placing content under the URLs. That evidence

no longer exists for the jury to consider.
        At bottom, the now-destroyed evidence showed what Defendants did (or did

14
     Id. at p. 2.

                                             5
        Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 6 of 13




not) control, which "is an issue for the jury."15
        With this in mind, each of Defendants' arguments is addressed seriatim.

        B.    Defendants' Own Arguments Show the Importance of the Evidence
              That Defendants Destroyed

              1.     The Now-Destroyed Evidence Is the Very Evidence That
                     Would Have Shown That Defendants Controlled the Listings
                     That Appeared Under the URLs
        Defendants' first argue that Defendants "are not, and have never been, in
control of the URLs"16 and insist that "[w]hat Defendants control or don't control is
an issue for the jury."17

        Although IOM disagrees with whether or not Defendants ever controlled the
URLs, IOM does agree that "[w]hat Defendants control or don't control is an issue
for the jury."18 Indeed, it is a crucial issue (as explained, infra).

        Here, the evidence showing "[w]hat Defendants control or don't control" is
precisely what Defendants have destroyed. Without the now-destroyed evidence,
the jury cannot properly determine if Defendants controlled the removal of content

from the URLs. This is because any evidence of a causal link between Defendants'
de-listing and any contents under the URL has been destroyed. Similarly, without
the now-destroyed evidence, the jury cannot properly determine if Defendants
controlled changes in listings under the URLs. Likewise, without the now-

15
     Id. at p. 2.
16
     Id. at p. 2 (Section I of Defendants' Response).
17
     Id.
18
     Id.

                                            6
        Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 7 of 13




destroyed evidence, the jury cannot properly determine if Defendants controlled
the re-listing or placement of products under the URLs in question.

        Axiomatically, because the evidence no longer exists, the jury cannot review
evidence of "[w]hat Defendants control or don't control[.]"19
        The law on spoliation is intended to prevent precisely this type of problem
(namely, depriving the jury of crucial trial evidence, such as whether or not
Defendants controlled the product listings under the identified URLs).
        Because Defendants' spoliation is ongoing in the face of prior sanctions, the
most severe penalty is both appropriate and necessary.

              2.     Although the URLs Have Always Been Available at All Times,
                     Without Constant and Uninterrupted Monitoring of the URLs It
                     Is Impossible for IOM to Monitor or Document All of the
                     Changes That Defendants Make (and Continue to Make) to the
                     Contents Under Those URLs
        Defendants' second argument is that IOM "has not been prevented from
documenting these changes [to the URLs]."20 Defendants are wrong.
        First, IOM's Exhibits clearly show that the URLs themselves have not
changed.21 The contents of the URLs, however, have changed over time.22
Defendants acknowledge, "[l]istings that Defendant controls are not the same thing

as the URLs[.]"23 As explained, supra, the URLs standing alone are not the issue;

19
     Id.
20
     Id. at p. 3 (Section II of Defendants' Response).
21
     See, Exhs C [Doc. 106-3] and D [Doc. 106-4].
22
     See, Exhs C [Doc. 106-3] and D [Doc. 106-4].
23
     Response, Doc. 109, at p. 2.

                                            7
         Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 8 of 13




Defendants' contents in conjunction with the URLs are the issue. Thus,
Defendants miss the point by addressing only the URLs (without addressing the

product listings associated those URLs).
        Second, Defendants insist that "[t]here is no rule or duty that requires
Defendant to assemble and document information that is available only through

third parties (eBay and Amazon), and then to provide that information to
Plaintiff."24 Defendants' argument is based on a false presumption, namely, that
Defendants do not control the product listings that appear under the URLs.
        Defendants appear to acknowledge that there are "[l]istings that Defendant
controls[.]"25 Certainly, Defendants have a duty to "assemble and document" any
changes to "[l]istings that Defendant controls[,]"26 especially when the question of

how those changes affect the contents of the URLs "is an issue for the jury."27
        Here, Defendants failed to preserve crucial evidence, even though they were
sanctioned previously for the same conduct. Consequently, the Court should

impose the harshest sanctions for Defendants' ongoing spoliation.

                3.   Defendants Simultaneously Argue That the Contents of the
                     URLs Is Collateral, While Insisting That the Jury Must
                     Determine Whether or Not Defendants Control the Contents of
                     the URLs
        Defendants' third argument is that "[t]he content of the URLs is collateral to

24
     Id. at p. 4.
25
     Id. at p. 2.
26
     Id.
27
     Id.

                                            8
        Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 9 of 13




Plaintiff's prima facie case."28 At the same time, Defendants argue that "[w]ho
controls the URLs and meta tags on these third-party websites is a jury issue"29 and

that "[a]ttempting an end run around a jury's determination of disputed material
facts with a spoliation motion should not be permitted."30
        First, whether or not Defendants control the contents that appear under the
URLs is a disputed material fact that requires determination by a jury. Even
Defendants insist that the issue of control is a "disputed material fact" that requires
"a jury's determination." It is difficult to imagine how such a central "jury issue"
on a "disputed material fact" can be collateral.
        Second, IOM's spoliation motion does not attempt an end-run to remove an
issue from the jury. To the contrary, Defendants' spoliation constitutes the end-

run. This is because Defendants' spoliation prevents the jury from considering
crucial evidence on the disputed material fact about what Defendants control.
        At bottom, Defendants themselves insist that "[w]hat Defendants control and

don't control is an issue for the jury."31 Certainly, such a crucial issue (reserved for
jury determination) cannot be collateral.
        Defendants' deliberate spoliation of crucial evidence deserves the most

severe penalty because Defendants knew that a central issue for jury determination
was whether or not Defendants controlled the listings under the identified URLs.

28
     Id. at p. 4 (Section III of Defendants' Response).
29
     Id. at at p. 3.
30
     Id.
31
     Id. at p. 2.

                                            9
       Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 10 of 13




              4.     Defendants Incorrectly Allege That Spoliation of the Contents
                     Under the URLs Is Unconnected to the Previous Spoliation of
                     the Contents of Defendants' Website
        Defendants' fourth (and final) argument is that "[t]he current motion has
nothing to do with Defendants' website"32 because the motion "concern[s] the
content of third-party websites - eBay and Amazon."33 Yet, in the very next
sentence, Defendants insist that "Defendant posts listings to these websites through
her eBay and Amazon account."34
        First, whether or not the posted listings are on Defendants' website, or on
eBay, or on Amazon is immaterial. In other words, where Defendants post is
unimportant; the fact that Defendants controlled the postings is important. Here, it

is clear that "Defendant posts listings to these websites"35 and, therefore,
Defendants control the posted listings. Consequently, Defendants' current
spoliation is no different from Defendants' previous spoliation.

        Ultimately, Defendants have an affirmative obligation to preserve any
changes to the listings, especially since Defendants (not eBay or Amazon or any
other entity) "post[] listings to these websites through [Defendants'] eBay and

Amazon account."36 Defendants have failed to preserve or document any de-listing
of products, changes to product listings, or re-listing of products.

32
     Id. at p. 6 (Section IV of Defendants' Response).
33
     Id.
34
     Id. (emphasis supplied).
35
     Id. (emphasis supplied).
36
     Id.

                                          10
      Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 11 of 13




      Defendants' ongoing spoliation of crucial evidence is both deliberate and
malicious. The harshest penalty is both appropriate and necessary.

IV.   CONCLUSION
      Because of Defendants' deliberate disregard for crucial trial evidence, the
Court should impose the most severe penalty and:

      (a)   STRIKE Defendants' Answer;

      (b)   ENTER Default Judgment against Defendants, holding Defendants
            liable on all Counts;

      (c)   PERMANENTLY ENJOIN Defendants for their ongoing violation of
            IOM's federally registered trademarks; and

      (d)   allow IOM to proceed to trial on only the amount of damages.

                         [SIGNATURES TO FOLLOW]

      Respectfully submitted, 2020-Sep-8.

/s/ Daniel E. DeWoskin                     /s/ Sam S. Han
Daniel E. DeWoskin                         Sam S. Han
Georgia Bar No. 220327                     Georgia Bar No. 322284
Counsel for Plaintiff                      Co-Counsel for Plaintiff

DeWoskin Law Firm, LLC                     DeWoskin Law Firm, LLC
535 N. McDonough Street                    535 N. McDonough Street
Decatur, Georgia 30030                     Decatur, Georgia 30030
(404) 987-0026                             (404) 987-0026
dan@atlantatrial.com                       sam@atlantatrial.com




                                        11
     Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 12 of 13




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION
INSTANT ONE MEDIA, INC.,       Civil Action Number
    Plaintiff,                 1:19-cv-00540-WMR
           v.
EZFAUXDECOR, LLC, et al.,      CERTIFICATE OF COMPLIANCE
    Defendants.                PURSUANT TO LR 7.1D

       CERTIFICATE OF COMPLIANCE PURSUANT TO LR 7.1D
     The undersigned counsel hereby certifies that PLAINTIFF'S REPLY

BRIEF ON PLAINTIFF'S MOTION FOR SANCTIONS AGAINST
DEFENDANTS FOR DELIBERATE AND ONGOING SPOLIATION OF
TRIAL EVIDENCE has been prepared using one of the font and point selections
approved in LR 5.1 NDGa.

     Respectfully submitted, 2020-Sep-8.

/s/ Daniel E. DeWoskin                 /s/ Sam S. Han
Daniel E. DeWoskin                     Sam S. Han
Georgia Bar No. 220327                 Georgia Bar No. 322284
Counsel for Plaintiff                  Co-Counsel for Plaintiff

DeWoskin Law Firm, LLC                 DeWoskin Law Firm, LLC
535 N. McDonough Street                535 N. McDonough Street
Decatur, Georgia 30030                 Decatur, Georgia 30030
(404) 987-0026                         (404) 987-0026
dan@atlantatrial.com                   sam@atlantatrial.com




                                     12
      Case 1:19-cv-00540-WMR Document 110 Filed 09/08/20 Page 13 of 13




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION
INSTANT ONE MEDIA, INC.,       Civil Action Number
    Plaintiff,                 1:19-cv-00540-WMR
           v.
EZFAUXDECOR, LLC, et al.,      CERTIFICATE OF FILING AND
    Defendants.                SERVICE
                  CERTIFICATE OF FILING AND SERVICE

      Plaintiff certifies that PLAINTIFF'S REPLY BRIEF ON PLAINTIFF'S
MOTION FOR SANCTIONS AGAINST DEFENDANTS FOR
DELIBERATE AND ONGOING SPOLIATION OF TRIAL EVIDENCE was

filed using the CM/ECF system, which will send notification of such filing to all
counsel of record in this matter.

      Respectfully submitted, 2020-Sep-8.

/s/ Daniel E. DeWoskin                    /s/ Sam S. Han
Daniel E. DeWoskin                        Sam S. Han
Georgia Bar No. 220327                    Georgia Bar No. 322284
Counsel for Plaintiff                     Co-Counsel for Plaintiff

DeWoskin Law Firm, LLC                    DeWoskin Law Firm, LLC
535 N. McDonough Street                   535 N. McDonough Street
Decatur, Georgia 30030                    Decatur, Georgia 30030
(404) 987-0026                            (404) 987-0026
dan@atlantatrial.com                      sam@atlantatrial.com




                                        13
